ORDER ACCEPTING RESIGNATION FROM BAR

Clarence D. Bolden, Jr., an attorney admitted to the practice of law in this state, has submitted to this Court his resignation from the practice of law in this state.
And this Court, being duly advised, now finds that Mr. Bolden’s affidavit of resignation complies with the requirements of Ind. Admission and Discipline Rule 23, Section 17(a), and that, accordingly, it should be accepted.
IT IS, THEREFORE, ORDERED that the Affidavit of Resignation from this state’s bar, submitted by Clarence D. Bolden, Jr., is hereby accepted. Accordingly, the Clerk of this Court is directed to remove Mr. Bolden’s name from the Roll of Attorneys.
All Justices concur.